internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b09-plr-144964-02 date date legend decedent date marital trust family_trust general fund generation-skipping fund family_trust childrens’ fund family_trust generation-skipping fund date dollar_figurex dear this letter responds to your request dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make a reverse qualified_terminable_interest_property qtip_election under sec_2652 of the internal_revenue_code the facts and representations submitted are summarized as follows decedent died on date under article iv of decedent’s will the residue of her estate shall be held in a_trust which is to be divided into the marital trust and the family_trust the marital trust shall consist of that portion of the trust estate which is equal in value to the amount necessary to obtain a marital_deduction sufficient to reduce the federal estate_tax payable by reason of the decedent’s death to zero or to the lowest possible amount plr-144964-02 the family_trust shall consist of the portion of the trust estate which is not distributed to the marital trust article v sec_1 provides that the marital trust shall be divided into two separate funds the general fund and the generation-skipping fund the trustee shall allocate to the generation-skipping fund that portion of the trust estate equal in value to decedent’s generation-skipping_transfer gst_exemption which has not been allocated to the family_trust or other_property the personal representative shall claim the gst_exemption for the generation-skipping fund pursuant to sec_2652 the balance of the marital trust shall be allocated to the general fund decedent’s estate represents that the entire trust estate of the marital trust will be required to fully fund the generation-skipping fund article v sec_2 provides for income distribution to the spouse not less often than quarter-annually the trustee shall also pay to or for the benefit of the spouse such amounts of principal as the trustee believes advisable to provided for his health and support article v sec_3 provides the spouse during his lifetime with the right to withdraw such amounts of the principal of the general fund as he requests in writing provided that the total amount of such withdrawals does not exceed the greater of five thousand dollars or five per cent of the value of the principal of that fund on the last day of the calendar_year this right is noncumulative and shall lapse at the end of that calendar_year to the extent it was not exercised within the calendar_year article v sec_4 provides that upon the death of the spouse all income accrued but undistributed shall be distributed to the personal representative of the spouse’s estate article v section provides that upon the death of the spouse all remaining principal and income of the generation-skipping fund shall be distributed to the family_trust generation-skipping fund upon the distribution the marital trust shall terminate according to article v section it is decedent’s intention that her personal representative elect to have the initial corpus of the marital trust qualify for the federal estate_tax_marital_deduction as qtip under sec_2056 decedent’s form_706 united_states estate and generation-skipping tax_return was prepared by a qualified_tax professional with additional input from the estate’s legal counsel the estate’s personal representative counsel and accountant understood that the will specifically contemplated the reverse_qtip_election for the generation-skipping fund and that the election would be reflected on schedule r of the estate’s form_706 however the return preparer inadvertently failed to prepare plr-144964-02 schedule r for the return as filed on date as a result the reverse_qtip_election was not made counsel for the personal representative of the estate subsequently discovered the omission of schedule r decedent’s estate requests an extension of time to make a reverse_qtip_election under sec_2652 thereby allowing the unused portion of decedent’s gst_exemption to be allocated to the generation-skipping fund sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides the general_rule that no deduction shall be allowed for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property the entire property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property shall be treated as passing to any person other than the surviving_spouse sec_2056 defines qualified_terminable_interest_property as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2601 imposes a tax on every generation-skipping_transfer sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure which may be allocated by such individual or by his or her executor to any property with respect to which such individual is the transferor sec_2631 provides that once an allocation of gst_exemption is made it is irrevocable under sec_2632 the allocation of the gst_exemption may be made at any time on or before the date prescribed for filing the individual’s estate_tax_return including extensions plr-144964-02 sec_2632 designated as sec_2632 at the time of decedent’s death provides that in general any portion of an individual’s gst_exemption which has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows- a first to property which is the subject of a direct_skip occurring at the individual’s death and b second to trusts with respect to which the individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after the individual’s death sec_26_2632-1 of the generation-skipping_transfer_tax regulations supplies the method for the automatic allocation of any unused gst_exemption first the exemption is allocated pro_rata to direct skips on the basis of their values for estate_tax purposes the balance is then allocated pro_rata on the basis of estate_tax values to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made no automatic allocation is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any gst with respect to the trust the automatic allocation is irrevocable sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent’s estate under sec_2056 the estate of the decedent may elect to treat all of the property in the trust for purposes of the gst tax as if the election to be treated as qtip had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gst tax purposes the transferor of the qtip_trust for which the election is made as a result the decedent’s gst_exemption may be allocated to the qtip_trust sec_26_2652-2 provides that the reverse_qtip_election is to be made on the return on which the qtip_election is made under sec_301_9100-1 the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-2 provides for automatic extensions of time for making certain elections sec_301_9100-3 provides that in general requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will plr-144964-02 be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore an extension of time is granted until days from the date of this letter for making a reverse_qtip_election under sec_2652 with respect to the generation-skipping fund the election should be made on a supplemental form_706 filed with the service_center where the original form_706 was filed a copy of this letter should be attached to the supplemental form_706 a copy is enclosed for that purpose an extension of time to make the reverse_qtip_election under sec_2652 does not extend the time to make an allocation of any remaining gst_exemption in this case no allocation of decedent’s available gst_exemption was made on the form_706 therefore the automatic allocation rules of sec_2632 and sec_26_2632-1 operate to allocate decedent’s available exemption the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy heather c maloy associate chief_counsel passthroughs and special industries
